ORDER

PER CURIAM.
Appellant Shanon Shaffer appeals his convictions in the Circuit Court of Lafayette County for attempting to manufacture or produce a controlled substance, § 195.211, RSMo 1994; possession of a controlled substance, methamphetamine, § 195.202, RSMo 1994; and possession of *580a controlled substance, marijuana, § 195.202, RSMo 1994. No jurisprudential purpose would be served by a formal opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).